Case 4:20-cv-04110-SOH-BAB Document 9                 Filed 03/02/21 Page 1 of 5 PageID #: 34




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

TIMOTHY CHARLES MAY                                                                     PLAINTIFF

v.                                   Civil No. 4:20-cv-04110

ROBERT GENTRY, Sheriff Sevier County;
ERIN HUNTER, Deputy Prosecutor; TOM COOPER,
Judge; and CHRIS WOLCOTT, Jail Administrator
Sevier County Detention Center                                                      DEFENDANTS

                                             ORDER

       This is a civil rights action filed by Plaintiff Timothy Charles May pursuant to 42 U.S.C. §

1983. Plaintiff proceeds pro se and in forma pauperis. The case is before the Court for preservice

screening under the provisions of the Prison Litigation Reform Act (“PLRA”). Pursuant to 28

U.S.C. § 1915A, the Court has the obligation to screen any complaint in which a prisoner seeks

redress from a governmental entity or officer or employee of a governmental entity.

                                       I. BACKGROUND

       Plaintiff is currently incarcerated in the Sevier County Detention Center (“SCDC”) in

DeQueen, Arkansas. Plaintiff filed his Complaint on December 22, 2020. (ECF No. 1). However,

Plaintiff failed to sign the Complaint and his application to proceed in forma pauperis was

incomplete. On January 25, 2021, in response to this Court’s order, Plaintiff returned a signed copy

of the Complaint and filed a completed IFP application. (ECF No. 5). His IFP application was

granted that same day.

       Plaintiff asserts that, at the time of the alleged incident, he was “in jail and still awaiting

trial on pending criminal charges” and that he has been detained without charges for more than 48

hours. (ECF No. 1, p. 3). Plaintiff names the following individuals as Defendants in this action:

Robert Gentry, Sheriff of Sevier County; Erin Hunter, Deputy Prosecutor; Tom Cooper, Circuit
Case 4:20-cv-04110-SOH-BAB Document 9                  Filed 03/02/21 Page 2 of 5 PageID #: 35




Judge in Sevier County; and Chris Wolcott, the Jail Administrator for the SCDC. Plaintiff brings

suit against all Defendants in both their individual and official capacities. Plaintiff asserts three

claims and is seeking compensatory damages.

       Plaintiff describes Claim One as “illegal detainment & false imprisonment”. (ECF No. 1,

p. 4). He alleges Defendant Gentry has detained him illegally as he has been incarcerated since

October 10, 2020, without charges and was denied an attorney. Id.

       Plaintiff describes Claim Two as “illegal detainment, false imprisonment.” (ECF No. 1, p.

5). Plaintiff alleges Defendants Gentry, Hunter, and Cooper have had him detained for over two

(2) months and “don’t know what they are going to charge me with.” Id. Plaintiff adds that he is

being detained on a $100,000 bond with no charges. Id.

       Plaintiff describes Claim Three as “illegal detainment & false imprisonment.” (ECF No. 1,

p. 6). He alleges that Defendant Hunter has not filed charges, but he remains detained. Id. Plaintiff

also claims that Judge Cooper stated “he didn’t know what Hunter was going to charge me with

so I am detained for 2.5 month[s] without legal pending charges.” Id.

                                     II. APPLICABLE LAW

       Under the PLRA, the Court is obligated to screen the case prior to service of process being

issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are

frivolous, malicious, or fail to state a claim upon which relief may be granted; or (2) seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

       A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it does

not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted



                                                  2
Case 4:20-cv-04110-SOH-BAB Document 9                            Filed 03/02/21 Page 3 of 5 PageID #: 36




sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded . . . to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). However, a pro se

plaintiff must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334,

1337 (8th Cir. 1985).

                                                III. DISCUSSION

         A. Defendant Gentry

         In each of his claims Plaintiff alleges Defendant Gentry, Sheriff of Sevier County, has

illegally detained him in the SCDC with no pending charges, denied him due process, and denied

him the right to counsel. The Court finds that Plaintiff has sufficiently stated individual and official

capacity claims against Defendant Gentry at this stage in the litigation. Accordingly, Claims One,

Two, and Three against Defendant Gentry shall proceed. Service of this Defendant will be

addressed in a separate order.

         B. Defendant Hunter

         Defendant Hunter is a Deputy Prosecuting attorney. Plaintiff’s claims against Defendant

Hunter must be dismissed because, as a prosecutor, she is immune from suit. The Supreme Court,

in Imbler v. Pachtman, established the absolute immunity of a prosecutor from a civil suit for

damages under 42 U.S.C. § 1983 “in initiating a prosecution and in presenting the State’s case.”

424 U.S. 409, 427 (1976). This immunity extends to all acts that are “intimately associated with

the judicial phase of the criminal process.”1 Id. at 430. See also Brodnicki v. City of Omaha, 75




1
  The Court recognizes that Prosecutors have additional duties that precede their role as an advocate for the State. In
preparing to bring criminal charges and in preparing for trial, a prosecutor is often required to act as an administrator
or investigator rather than an officer of the court. As acknowledged in Imbler v. Pachtman, the Court must distinguish
those acts intimately associated with the judicial phase of the criminal process from acts done as an administrator or
in an investigative capacity. Id.

                                                           3
Case 4:20-cv-04110-SOH-BAB Document 9                 Filed 03/02/21 Page 4 of 5 PageID #: 37




F.3d 1261 (8th Cir. 1996) (holding that a county prosecutor was entitled to absolute immunity

from suit because his actions were determined to be closely related to his role as an advocate for

the state). Plaintiff has failed to allege that Defendant Hunter’s conduct was not closely related to

her duties as a prosecuting attorney. Plaintiff has not shown that Defendant Hunter engaged in

any conduct other than that required to initiate a prosecution against Plaintiff. Accordingly,

Defendant Hunter is entitled to absolute immunity, and the claims against her are dismissed with

prejudice.

       C. Defendant Cooper

       Defendant Cooper is a state court judge who presided over Plaintiff’s criminal proceedings.

Judges are generally immune from lawsuits. See Mireles v. Waco, 502 U.S. 9, 11 (1991) (“judicial

immunity is an immunity from suit, not just from ultimate assessment of damages”); Robinson v.

Freeze, 15 F.3d 107, 108 (8th Cir. 1994) (“Judges performing judicial functions enjoy absolute

immunity from § 1983 liability”). Judicial immunity is only overcome in two situations: (1) if the

challenged act is non-judicial; and (2) if the action, although judicial in nature, was taken in the

complete absence of all jurisdiction. Mireles, 502 U.S. at 11. Plaintiff has failed to allege any

action by Defendant Cooper that was non-judicial or taken without jurisdiction. Therefore,

Defendant Cooper is immune from suit, and the claims against him are dismissed with prejudice.

       D. Defendant Wolcott

       Although Plaintiff listed Defendant Wolcott in the caption of his Complaint, he has not

made any allegations against him. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege

each defendant acted under color of state law and that he or she violated a right secured by the

constitution. West v. Atkins, 487 U.S. 42 (1988); Dunham v. Wadley, 195 F.3d 1007, 1009 (8th




                                                 4
Case 4:20-cv-04110-SOH-BAB Document 9                Filed 03/02/21 Page 5 of 5 PageID #: 38




Cir.1999). Plaintiff has failed to make any specific allegations against Defendant Wolcott, and the

Court finds that the Complaint against him must be dismissed without prejudice.

                                      IV. CONCLUSION

       For the reasons stated above, Plaintiff’s individual and official capacity claims against

Defendant Gentry shall proceed. Plaintiff’s claims against Defendant Hunter and Defendant

Cooper are DISMISSED WITH PREJUDICE and Defendant Wolcott is DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED this 2nd day of March, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                5
